                  EXHIBIT C




Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 1 of 18
Certificate of Registration
                      This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has
                      been made a part of the Copyright Office records.                   Registration Number
                                                                                       TXu 1-895-864
                                                                                            Effective date of
                                                                                              registration:
                      Register of Copyrights, United States of America
                                                                                           December 18, 2013




  Title - - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - -
                          Title of Work: Fortnite
  Completion/Publication - - - - - - - - - - - - - - - - - - - - - - - - - -
                  Year of Completion:      2013

  Author
                  •             Author:    Epic Games, Inc.
                      Author Created:      computer program

                 Work made for hire:       Yes
                             Citizen of:   United
                                               , States                           Domiciled in: United~States

  Copyright claimant
                Copyright Claimant: Epic Games, Inc.
                                           620 Crossroads Boulevard, Cary, NC, 27518, United States

  Limitation of copyright claim
    Material excluded from this claim:     computer program
      Previous registration and year.: TXu001848153 2012
                                           TXu001812407 2012
      New material included in claim:      comput~r program

  Certification
                                Name:      Joseph Wilbur
                                  Date:    December 18, 2013




               Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 2 of 18
                                                                                                                Page 1 of I
           Registration #: TXU00 1895864
        Service Request#: 1-1053484835




0   •
0
0

~
C
0
0
.....
co
co
01
co
~
.....
0
0
.....
   •




                       Hunton & Williams LLP
                       Douglas W. Kenyon
                       P.O. Box 109
                       Raleigh, NC 27602-109 United States



                Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 3 of 18
Certificate of Registration
                          This Certificate issued under the seal of the Copyright
                          Office in accordance with title 17, United States Code,
                          attests that registration has been made for the work
                          identified below. The information on this certificate has   Registration Number
                          been made a part of the Copyright Office records.
                                                                                      TX 8-186-254
                                                                                      Effective Date of Registration:
                                                                                      July 14, 2015

                          United States Register of Copyrights and Director


  Title
                           Title of Work:     Fortnite


  Completion/Publication
                   Year of Completion:         2015
                Date of 1st Publication:       May 30, 2015
               Nation of l5 1 Publication:     United States

  Author

                      •      Author:           Epic Games, Inc.
                      Author Created:          computer program
                   Work made for hire:         Yes
                           Citizen of:         United States
                        Domiciled in:          United States

  Copyright Claimant

                   Copyright Claimant:         Epic Games, Inc.
                                               620 Crossroads Boulevard, Cary, NC, 27518, United States

  Limitation of copyright claim

    Material excluded from this claim:         computer program
      Previous registration and year:          TXu00I895864, 2013
                                               TXu001848 153, 2012

          ew material included in claim:       computer program

  Certification

                                     Name:     Joseph Wilbur
                                      Date:    July 14, 2015


                          Correspondence:      Yes




                                                                                                                 Page 1 of 1


               Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 4 of 18
                                                                 ~~
                                                                 0
                                                                 0
                                                                 0
                                                                 co
                                                                 co
                                                                 0)
                                                                 N
                                                                 i0
                                                                     .
                                                                 N
                                                                 0
                                                                 N




Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 5 of 18
                       Registration #:   TX.0008186254
                    Service Request #:   1-2532331887




Hunton & Wimams LLP
Douglas W. Kenyoh
P.O. Box 109
Raleigh, NC 27602-109 United States




            Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 6 of 18
                                    11 I 1! HII
                                              I
                                       *OOOOTX00081862540201*
                                                                 II Ill




Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 7 of 18
Certificate of Registration
                     This Certificate issued under the seal of the Copyright
                     Office in accordance with title 17, United States Code,
                     attests that registration has been made for the work
                     identified below. The information on this certificate has
                                                                                    Registration   umber
                     been made a part of the Copyright Office records.
                                                                                    TX 8-254-659
                                                                                    Effective Date of Registration:
                                                                                    March 03, 20 16

                     United States Register of Copyrights and Director



   Title
                          Title of Work:    Fortnite


   Completion/Publication
                   Year of Completion:      2015
                Date of 1st Publication:    May 30, 2015
                ation ofl st Publication:   United States

   Author

                     •      Author:         Epic Games, Inc.
                     Author Created:        computer program
                  Work made for hire:       Yes
                          Citizen of:       United States
                       Domiciled in:        United States


   Copyright Claimant

                  Copyright Claimant:       Epic Games, Inc.
                                            620 Crossroads Boulevard, Raleigh , NC, 27518, United States

   Limitation of copyright claim

     Material excluded from this claim:     computer program
       Previous registration and year:      TXu001895864, 2013
                                            TXu001848153 , 2012

       New material included in claim:      computer program

   Certification

                                   ame:     Joseph Wilbur
                                   Date :   March 03, 20 16



                         Correspondence:    Yes




                                                                                                                Page l of 1

               Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 8 of 18
                                                                       =
                                                                  -
                                                                 §;;;;
                                                                 x--1 -~
                                                                 g~
                                                                 O iiiiiiiiiiiiiii
                                                                 c
                                                                 N -
                                                                     o=
                                                                 (JJ     - --
                                                                 J,. iiiiiiiiiiiiiii
                                                                 0) -
                                                                 (J"I - - - - -

                                                                 '°o -=
                                                                 N=
                                                                 o _
                                                                 ~ iiiiiiiiiiiiiii
                                                                       iiiiiiiiiiiiiii



                                                                       -
                                                                       ~

                                                                       -
                                                                       i iiiiiiiiiiiiii



                                                                       -
                                                                       ~
                                                                       iiiiiiiiiiiiiii



                                                                       -
                                                                       ~
                                                                       iiiiiiiiiiiiiii

                                                                       iiiiiiiiiiiiiii
                                                                       ~




Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 9 of 18
                      Registration #:   TX0008254659
                   Service Request #:   1-3176900287




Hunton & Williams LLP
Douglas W. Kenyon
P.O. Box 109
Raleigh, NC 27602-109 United States




            Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 10 of 18
Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 11 of 18
Certificate of Registration
                       This Certificate issued under the seal of the Copyright
                       Office in accordance with title 17, United States Code,
                       attests that registration has been made for the work
                       identified below. The information on this certificate has
                       been made a part of the Copyright Office records.                 Registration   umber
                                                                                         TX 8-352-178
                       441/~
                       Acting United States Register of Copyrights and Director
                                                                                        E ffective Date of Registration:
                                                                                        December 23, 2016




   Title
                          Title of Work:     FORTNITE (2016 Rev. 2)


   Completion/Publication
                    Year of Completion:      20 16
                 Date of 1st Publication:     ovember 30, 20 16
                Nation of 1st Publication:   Un ited States

   Author

                      •       Author:        Epic Ga mes, Inc.
                       Author Created:       com puter program
                    Work made for hire:      Yes
                            Citizen of:      Un ited States
                         Domiciled in:       Un ited States


   Copyright Claimant

                    Copyright Claimant:      Epic Games, Jnc.
                                             620 Crossroads Boulevard, Cary,       C, 27518, Uni ted State

   Limitation of copyright claim

     Materiai excluded from this claim:      computer program
       Previous registration and year:       TX008-254-659, 2016
                                             TX008-186-254, 2015

           ew material included in claim:    computer program

   Certification

                                     ame:    Joseph Wilbur
                                     Date:   December 23, 20 16




                                                                                                                    Page l of 1

                Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 12 of 18
                                                                        ---
                                                                        iiiiiiiiiiiiiii




                                                                        --
                                                                         -
                                                                        iiiiiiiiiiiiiii




                                                                        -
                                                                        iiiiiiiiiiiiiii



                                                                  o ====
                                                                  o -
                                                                  0     -
                                                                  o =
                                                                  ;;! ~
                                                                  o !!!!!!!!!!!!!!!
                                                                  o !!!!!!!!!!!!!!!
                                                                  o ---
                                                                  00 -
                                                                  ~ iiiiiiiiiiiiiii
                                                                  N -
                                                                  ~~
                                                                  co - --
                                                                  g-
                                                                  o iiiiiiiiiiiiiii
                                                                  N - --        -
                                                                      • iiiiiiiiiiiiiii
                                                                        !!!!!!!!!!!!!!!
                                                                        iiiiiiiiiiiiiii


                                                                       -=
                                                                        iiiiiiiiiiiiiii
                                                                        ~




                                                                       -~
                                                                        iiiiiiiiiiiiiii


                                                                       -
                                                                       ~
                                                                       iiiiiiiiiiiiiii

                                                                       -iiiiiiiiiiiiiii
                                                                       !!!!!!!!!!!!!!!




Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 13 of 18
                        Registration #:   TX0008352178
                     Service Request #:   1-4218625705




Hunton & WiJliams LLP
Douglas W. Kenyon
P.O. Box 109
Raleigh, NC 27609- l 09 United States




            Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 14 of 18
                                                                        --
                                                                        iiiiiiiiiiiiiii




                                                                        --
                                                                         -
                                                                        -
                                                                        iiiiiiiiiiiiiii
                                                                          - ---
                                                                        iiiiiiiiiiiiiii



                                                                  0
                                                                  0 -
                                                                  g-
                                                                      ·=- ----


                                                                  ;;!;;;;;;;;;;;;;;;

                                                                  ~=
                                                                  o !!!!!!!!!!!!!!!
                                                                  o !!!!!!!!!!!!!!!
                                                                  o -- -
                                                                  c.n -
                                                                  1\) _ - - - -

                                                                  :::j -
                                                                  CX) - - --
                                                                  o !!!!!!!!!!!!!!!
                                                                  I\) =
                                                                  o~----
                                                                    -
                                                                      • iiiiiiiiiiiiiii
                                                                        !!!!!!!!!!!!!!!



                                                                        --
                                                                        iiiiiiiiiiiiiii
                                                                        !!!!!!!!!!!!!!!


                                                                        -
                                                                        !!!!!!!!!!!!!!!
                                                                        iiiiiiiiiiiiiii




                                                                        -
                                                                         -
                                                                        iiiiiiiiiiiiiii
                                                                        !!!!!!!!!!!!!!!




Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 15 of 18
Certificate of Registration
                     This Certificate issued under the seal of the Copyright
                     Office in accordance with title 17, United States Code,
                     attests that registration has been made for the work
                     identified below. The information on this certificate has    Registration Number
                     been made a part of the Copyright Office records.
                                                                                  TX 8-507-210

                     ~£t.~uand                                        Dfrecto,
                                                                                  Effective Date of Registration:
                                                                                  March 21, 2018




   Title
                        Title of Work:     Fonnite


   Completion/Publication
                  Year of Completion:      2017
               Date of 1st Publication:    September 26, 2017
              Nation of 1st Publication:   United States

   Author

                    •       Author:        Epic Games, Inc.
                     Author Created:       computer program
                  Work made for hire:      Yes
                          Citizen of:      United Stat..:s

   Copyright Claimant

                  Copyright Claimant:      Epic Games, Inc.
                                           620 Crossroads Blvd., Cary, NC, 27518, United States

   Limitation of copyright claim

     Material excluded from this claim:    computer program
       Previous registration and year:     TX0008254659, 2016
                                           TX0008352 I 78, 2016

       New material Included In claim:     revised computer program

    Rights and Permissions

                   Organization Name:
                                           ----------------------------
                                           Epic Games, Inc.
                           Telephone:      (919)854-0070
                              Address:     620 Crossroads Blvd.,
                                           Cary, NC 27518 United States



                                                                                                              Page I of2

               Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 16 of 18
Certification

                           Name:    Patchen M. Haggerty
                            Date:   March 21, 2018
    Applicant's Tracking Number:    110039-00I 1.0004.US002




                                                                           Page 2 of2
         Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 17 of 18
                       Registration #:   TX00085072 l 0
                    Service Request #:   1-6405522616




Perkins Coie LLP
Patchen M. Haggerty
1201 Third Avenue, Suite 4900
Seattle, WA 98IOI United States




             Case 5:19-cv-00250-FL Document 1-4 Filed 06/18/19 Page 18 of 18
